Citation Nr: 0635758	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-06 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for entitlement to service connection for 
Meniere's syndrome (claimed as vertigo) has been received.

2.  Whether new and material evidence to reopen a previously 
denied claim for entitlement to service connection for 
chronic otitis media, right ear, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from February 1980 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims to reopen the 
previously denied claims.

In May 2006 the veteran testified before the undersigned at a 
hearing at a satellite office of the RO (Travel Board).  A 
transcript of the hearing testimony is associated with the 
claims file.

In May 2006, the Board received additional evidence from the 
veteran, for which he waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  An April 2001 rating decision denied service connection 
for right ear serous otitis media and vertigo which, in the 
absence of an appeal, became final.

3.  The evidence submitted since the April 2001 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for right ear serous otitis media and 
vertigo, and it raises a reasonable possibility of 
substantiating the claim.

4.  The preponderance of the probative evidence indicates 
that right ear serous otitis media is related to an in-
service injury.

5.  The preponderance of the probative evidence indicates 
that vertigo is related to an in-service injury.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision is final.  New and 
material evidence sufficient to reopen a previously denied 
claim for entitlement to service connection for right ear 
serous otitis media has been submitted.  The claim is 
reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

2.  The April 2001 rating decision is final.  New and 
material evidence sufficient to reopen a previously denied 
claim for entitlement to service connection for vertigo has 
been submitted.  The claim is reopened.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105; 38 C.F.R. § 3.156(a).

3.  With resolution of reasonable doubt in the veteran's 
favor, right ear serous otitis media was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  With resolution of reasonable doubt in the veteran's 
favor, vertigo was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107(b; 38 C.F.R. §§ 3.102, 
3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006), and codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006), requires VA to provide certain notice and assistance 
to claimants.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the fact that the Board allows the benefits 
sought by the veteran, detailed discussion of the VCAA is not 
necessary.

Analysis

New and material evidence.  Once a decision becomes final, 
absent submission of new and material evidence, a claim may 
not thereafter be reopened or readjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, as it must be 
more than merely cumulative or redundant, in that it presents 
new information.  Colvin v. Derwinski, 1 Vet. App. 171 
(1990); 38 C.F.R. § 3.156, see also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.

The evidence, even if new, must be material, in that it is 
evidence not previously of record that relates to an 
unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a);  Prillaman v. Principi, 346 
F.3d 1362 (Fed. Cir. 2003).  Moreover, if it is determined 
that new and material evidence has been submitted, the claim 
must be reopened and considered on the merits.  See generally 
Elkins v. West, 12 Vet. App. 209 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

The veteran's initial claim for right ear serous otitis was 
received by the RO in September 1998.  The RO adjudicated the 
claim solely on the basis of the veteran's service medical 
records.

The veteran's initial Report of Medical History of February 
1980 reflects that, except for frequent trouble sleeping, he 
noted no significant prior medical history.  The February 
1980 Report of Physical Examination reflects that other than 
scars and a left varicocele, all other areas, including his 
ears, were assessed as normal.  He was deemed physically fit 
for entry into the U.S. Navy.

In March 1980, the veteran was again examined to determine 
his fitness for submarine duty.  Contrary to his Report of 
Medical History approximately one month prior, the March 1980 
Report noted a prior history of head trauma and periods of 
unconsciousness.  The examiner noted a history of a head 
injury at age 5 which was treated with sutures.  There was no 
concussion or fracture.  There was a small laceration scar of 
the left eyebrow, and the examiner noted no sequeale.  Also 
noted was a head injury at age 14 where the veteran sustained 
a mild concussion which resulted in a loss of consciousness 
for a few seconds.  The examiner noted no sequeale.

The March 1980 Report of Medical Examination for Submarine 
Duty reflects that all areas other than scars were assessed 
as normal.  The veteran was deemed fit for submarine duty.

An April 1980 entry in the service medical records reflects 
that the veteran's medical history was reviewed and, on the 
basis of examination on that date and the March 1980 physical 
examination, the veteran was deemed physically qualified for 
pressure training.  An undated morning entry in the service 
medical records reflects that the veteran presented with 
complaints of right ear pain of one week's duration and 
tinnitus in the right ear of three weeks duration.  He also 
complained of having had unusual sensations in his right ear 
while taking a pressure chamber test for submarine school two 
to three months earlier.  The veteran also requested to see a 
psychiatrist.

Examination of his ears revealed a normal left ear canal with 
some wax.  The right ear canal also had some wax, but the ear 
drum looked reddish, and it did not reflect light.  There 
also was right nasal congestion.  The diagnostic assessment 
was serous otitis media, right ear.  His treatment included 
ear drops and a decongestant.

A June 1980 entry reflects that the veteran presented at sick 
call with complaints of right ear pain of 8 weeks duration 
following decompression chamber training.  He also complained 
of ringing in his right ear.

Physical examination of the left tympanic membrane revealed 
it to be clear, slightly retracted, dull, positive valsalva, 
and slight cerumen in the canal.  Examination of the right 
tympanic membrane revealed a large amount of wax in the 
canal.  There was a slight hemorrhage behind a clear tympanic 
membrane with what appeared to be new scar tissue in the 
anterior chamber-of an old perforation with "dried blood?" 
behind the tympanic membrane.  The assessment was serous 
otitis, right ear, with old perforation.

The veteran was subsequently evaluated by a psychiatrist due 
to his lack of desire for submarine or other on-board ship 
duty.  The physical examinations associated with the 
evaluation revealed no significant findings.  The veteran was 
diagnosed as having an immature personality disorder which 
rendered him unsuitable for military service, and he was 
discharged on that basis.

His October 1980 Report of Medical History reflects that he 
noted a prior history of dizziness or fainting spells and 
ear, nose, and throat trouble.  The examiner only noted the 
veteran's psychiatric assessment, and the fact that he was 
qualified for discharge.  The October 1970 Report of Medical 
Examination reflects that the veteran's ears were assessed as 
normal.

A January 1999 rating decision noted the documented entries 
in the service medical records and determined that the 
veteran's right ear otitis media resolved without any 
permanent or chronic residual and denied the claim.  A 
February 1999 RO letter informed him of the decision and of 
his appeal rights.  The claims file reflects no evidence of 
the February 1999 letter having been returned as 
undeliverable or of the veteran having submitted an appeal.  
The decision became final in accordance with applicable law 
and regulation.  38 U.S.C.A. § 7105.

In February 2001, the veteran applied to reopen his 
previously denied claim for entitlement to service connection 
for right ear serous otitis, and he included an initial claim 
for service connection for vertigo.  In support of his claim, 
he submitted VA outpatient treatment records for right ear 
symptoms.  They reflected no definitive diagnosis of right 
ear otitis, but a 1999 entry reflects that the examiner noted 
that the ear may have healed, and a 1998 entry reflected the 
possibility of a chronic right ear problem.

Also submitted were private records of 2001 which reflected 
the veteran's complaints of chronic serous otitis and an 
assessment of right ear serous otitis.  None of these records 
associated the veteran's right ear otitis with his in-service 
episode.  A March 2001 report of Allen D. Noorily, M.D., 
reflects that the veteran gave a 20-year history of chronic 
infection of his right ear.  Examination showed the right ear 
to be normal, but Dr. Noorily noted that he would like to see 
the veteran when he was infected, and his diagnosis included 
possible recurrent otitis media.

An April 2001 rating decision denied both claims, and an 
April 2001 RO letter informed the veteran of the decision.  
The claims file reflects no evidence of the February 2001 
letter having been returned as undeliverable or of the 
veteran having submitted an appeal.  The decision became 
final in accordance with applicable law and regulation.

Prior to the decision currently before the Board, the 
February 2001 rating decision is the last final decision on 
the issue of right ear serous otitis media and vertigo.  The 
veteran's current application to reopen his previously denied 
claims was received by the RO in January 2003.

The veteran informed the RO in a March 2003 statement that he 
had sought treatment for his right ear consistently since his 
separation from active service, but that the providers who 
treated him either were no longer in practice, or they no 
longer maintained any records associated with his treatment.  
The Board notes that one of the providers contacted by the RO 
advised that the veteran was last seen in 1995, but they only 
maintained records for seven years, after which they were 
destroyed.

In his July 2003 notice of disagreement, the veteran again 
asserted that he had experienced continuous symptoms in his 
right ear following service, and that he was convinced that 
some of his service medical records were missing.  He also 
submitted a May 2003 report of Susan A. Marenda, M.D.

Dr. Marenda's report reflects no indication that she reviewed 
any of the veteran's then existing medical records, to 
include his service medical records.  The history reflected 
in her report includes that, one week following the 1980 
pressure chamber test, the veteran developed vertigo that 
lasted seconds in duration.  Further, she related that he 
reported that he became dizzy when exposed to loud noises, 
and that he was uncomfortable when there was a lot of motion 
in his peripheral vision field.  His dizziness was not 
provoked by position change and occurred approximately once a 
month.

Dr. Marenda examined the veteran in April 2003, and he was 
noted to have endolymphatic hydrops (Meniere's disease).  He 
was unable to perform a fistula test, and he could not 
maintain his posture with his eyes closed.

Parenthetically, the Board notes that a fistula test is when 
compression of or rarefaction of the air in the external 
auditory canal excites nystagmus when there is an erosion of 
the otic capsule, so long as the labyrinth is still capable 
of functioning.  Steadman's Medical Dictionary, p. 1802, 27th 
Edition (2000).  Nystagmus is the involuntary rhythmic 
oscillation of the eyeballs, either pendular or with a slow 
and fast component.  Id., at p. 1246.

Dr. Marenda noted that the veteran's treatment included 
diuretic therapy, dietary salt restrictions, and caffeine 
restriction.  She opined that, due to the veteran's onset of 
symptoms of tinnitus and dizziness, as confirmed with 
evidence of serous otitis media shortly after the episode of 
barotrauma, it was likely that the veteran's current problems 
were related to his ear blockage in the compression chamber.

Upon receipt of Dr. Marenda's report, the RO Decision Review 
Officer arranged for an examination of the veteran.  See 
38 C.F.R. § 3.159(c)(4).  The November 2004 VA examination 
report reflects that the veteran related that he started 
experiencing right ear buzzing secondary to working in 
submarines.  The examiner noted that documents from 1980 
provided by the veteran showed that his symptoms started 
around the time of his military service.

The veteran described symptoms of continued buzzing in his 
right ear, as well as occasional spinning of the room.  He 
did not associate it with position changes.  Physical 
examination revealed the veteran to be Dix-Hallpike negative, 
and his tympanic membranes were clear.  There was no evidence 
of retraction pockets, effusions, or infections.  Nasal and 
oral mucosa were normal.  The examiner diagnosed tinnitus, 
long-standing since 1980s, likely caused by the veteran's 
military service.  The report reflects no comment or 
diagnosis related to right ear otitis media.

Parenthetically, the Board notes that a Dix-Hallpike maneuver 
is a test for eliciting paroxysmal vertigo and nystagmus.  
Steadman's Medical Dictionary, p. 1060, 27th Edition (2000).

The audiology portion of the examination report reflects that 
the audiologist noted review of the service medical records 
and claims file.  The report reflects an entry in the service 
medical records of "8-13-80" for complaints of unusual 
sensation in the right ear during the pressure chamber test.  
The report also reflected the veteran's history of chronic 
right otitis media, but the examiner noted that "there was 
no medical evidence to substantiate that claim."

Following the Travel Board hearing, the veteran submitted an 
April 2005 report of Patrick N. Brown, M.D, for which he 
waived initial RO review and consideration.  Dr. Brown's 
report reflects that he and two of his partners had treated 
the veteran for his chronic right ear difficulties during the 
prior several years.  Further, he referred the veteran to Dr. 
Marenda, who was a sub-specialist in neurotology, and that 
the veteran had undergone extensive and often repeat testing 
for his complaints of serous otitis.  Dr. Brown noted that 
the veteran experienced chronic vertigo, which was 
characterized by brief and sudden spells of dysequilibrium.

Dr. Brown's report reflects the veteran's history as related 
to him by the veteran, and specifically notes that he had 
reviewed notes from the veteran's military medical record 
that reflected the pressure chamber incident and that the 
right ear drum was recovering from that perforation.  Dr. 
Brown found that these notes and his combined evaluations 
demonstrated that the veteran's right ear suffered a 
barotraumatic event during submarine training that caused 
tinnitus, mild hearing asymmetry as compared to the left ear, 
recurrent spells of serous otitis, and chronic intermittent 
vertigo.

Dr. Brown related that it was his medical opinion after 
careful review of the veteran's history, his examinations, 
and all tests and images, that the veteran sustained a 
baratraumatic injury to his right ear while on active duty 
and the veteran's disability ratings be reviewed accordingly.

The Board finds that the evidence submitted since the 2001 
rating decision is new, in that the medical reports were not 
considered by the RO in the April 2001 rating decision and it 
is not redundant, as it provides evidence of the veteran's 
post-service symptomatology, albeit decades after his active 
service, as well as diagnoses of current disorders of chronic 
right ear serous otitis media, tinnitus, and vertigo.

All new evidence added to the file, to include the medical 
reports set forth above, is presumed credible.  In light of 
this presumption, the Board further finds that the evidence 
submitted since 2001 is also material, in that at least two 
private physicians diagnosed the veteran with current 
disorders of chronic right ear serous otitis, tinnitus, and 
vertigo, and opined that they are causally related to his 
1980 in-service episode of baratrauma in a pressure chamber 
test.  This evidence pertains to the previously unestablished 
facts of a current disability related to service.  It is 
thus, new and material and the veteran's claim is reopened.

Although the veteran's claim is reopened, there still remains 
the question of whether he is entitled to service connection.  
The Board may address these questions in the first instance 
only if it determines that the veteran is not prejudiced.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Because the 
reopened claims are being allowed, there is no prejudice to 
the veteran.

Service connection.  Service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).

The presumption of credibility no longer attaches to the 
evidence of record as it applies to the ultimate question of 
entitlement to service connection.  The Board must assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is 
not free to ignore the opinion of a treating physician, it is 
free to discount the credibility of that physician's 
statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).
Further, the Board cannot reject a medical opinion solely on 
the rationale that it was based on history given by the 
claimant without first testing the credibility of the 
history on which it was based, especially in cases where 
records are lost.  Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).

Although the RO November 2004 examination request reflects 
that the claims file would be provided, the January 2005 VA 
ear examination report reflects no notation that the examiner 
either had access to the claims file or that it was reviewed 
as part of the examination.  The examiner did not acknowledge 
Dr. Marenda's report or the other private records then in the 
case file or comment on them.  The Board further notes that 
the VA ear examination found no then current pathology in the 
veteran's right ear.

In addition to the fact that the ear examination report 
strongly suggests that the ear examiner never reviewed the 
claims file or the service medical records, the Board further 
notes that the private records submitted by the veteran 
reflect that at times his right ear did not manifest any 
findings, but at other times there were findings of serous 
otitis media.  Thus, the absence of positive clinical 
findings at the November 2004 examination does not place it 
in direct contradiction of the private records.

The Board attaches particular significance to the VA 
audiology examination report, which noted a service medical 
records entry of "8-13-80."  After review of the veteran's 
service medical records, the Board finds that the "8-13-80" 
was in fact an undated entry made approximately in April or 
May 1980, and that the VA audiologist mistook the time of the 
entry, which was 0813, as the date.  The Board makes this 
determination on the basis that the undated entry notes that 
the veteran desired to talk to a psychiatrist for claimed 
claustrophobia.

He was screened by a corpsman and a physician's assistant in 
May 1980, and a Psychiatry Consult was prepared in early June 
1980.  In light of the fact that the "prior" entry was June 
1980, the VA audiologist assumed the 0813 to also have been 
the day in 1980.  The Board concludes that the June 1980 
entry was the veteran's second presentation for his in-
service right ear symptoms.  Further, the VA audiology 
examination report reflects no comment on the June 1980 
findings documented in the service medical records.  The 
Board must infer that the VA audiologist referred to evidence 
of constant episodes of chronic serous otitis media dating 
from the veteran's separation from active service in stating 
that there was no medical evidence to substantiate the 
veteran's report of having experienced serous otitis media.

The service medical records clearly document that the veteran 
sustained right ear baratrauma in service.  The only evidence 
of continuity of symptomatology or chronicity, however, is 
the veteran's personal history, to include his testimony at 
the hearing.  The lay statements of his wife and a friend are 
ambiguous on the issue of continuity and chronicity.  They 
both relate what the veteran told them after his return from 
submarine training, but they are essentially silent as 
concerns any symptoms they may have observed the veteran to 
have exhibited in the years after his separation from active 
service.  

Further, the efforts by both the veteran and the RO to 
develop records related to the years between his separation 
from active service and approximately 1996 were unfruitful.  
Accordingly, the preponderance of the evidence is against the 
veteran's claims on the basis of continuity or chronicity of 
symptomatology.  38 C.F.R. § 3.303(c). 

Thus, the salient issue is whether the competent evidence of 
record shows the veteran's current right ear disorder, to 
include vertigo, to be causally related to that event.  The 
Board discerns no basis for rejecting the opinions of Doctors 
Marenda and Brown.  They relied not only on the veteran's 
reported history, but also his service medical records 
relevant to the event, diagnostic tests ordered or performed 
by them, and their own examinations of the veteran.  The 
Board notes that, except for his post-service claims of 
dizziness and vertigo after the pressure chamber incident, 
the veteran's reported history is consistent with the entries 
in the service medical records.  This is further indicated by 
the fact that a February 2005 rating decision allowed him 
service connection for tinnitus.

The Board finds Doctors Marenda's and Brown's medical nexus 
opinions persuasive.  Any remaining doubt is resolved in the 
veteran's favor.  38 C.F.R. §§ 3.102, 3.303(d).

ORDER

New and material evidence to reopen a previously denied claim 
for vertigo has been received.  The claim is reopened.

New and material evidence to reopen a previously denied claim 
for right ear serous otitis media has been received.  The 
claim is reopened.

Entitlement to service connection for vertigo is granted.

Entitlement to service connection for right ear serous otitis 
media is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


